 1   DICKINSON WRIGHT PLLC
     JOHN L. KRIEGER
 2   Nevada Bar No. 6023
     Email: jkrieger@dickinson-wright.com
 3
     3883 Howard Hughes Pkwy.
 4   Las Vegas, Nevada 89169
     Tel: (702) 550-4400
 5   Fax: (844) 670-6009

 6   CATHERINE F. HOFFMAN
     (Admitted Pro Hac Vice)
 7
     Email: choffman@dickinsonwright.com
 8   350 East Las Olas Blvd, Suite 1750
     Fort Lauderdale, FL 33301
 9   Tel: (954) 991-5420
     Fax. (844) 670-6009
10
     Attorneys for Plaintiff SBD Apparel Limited
11

12                              UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEVADA
13
     SBD APPAREL LIMITED,                                   CASE NO. 2:21-cv-00421
14   a United Kingdom Company,
15                   Plaintiff,

16          v.                                              STIPULATION TO EXTEND
                                                            PLAINTIFF’S DEADLINE TO
17   STRONGHOUSE GYM LLC , a                                RESPOND TO STRONGHOUSE GYM
     Nevada corporation, TANNER MCBRIDE, an                 LLC’S COUNTERCLAIMS
18   individual, ERIC AYALA, an individual and
     SCOTT MILLER,
19   an individual,                                         (FIRST REQUEST)
20

21                     Defendants.

22

23          Pursuant to Federal Rule of Civil Procedure 6(b)(1) and Local Rule IA 6-1, Plaintiff SBD

24   Apparel Limited (“SBD”), by and through its counsel, Dickinson Wright PLLC, and Defendant

25   Stronghouse Gym LLC (“Stronghouse”), by and through its counsel, Gurr Brande & Spendlove,

26   PLLC and Weide & Miller, Ltd. (collectively the “Parties”), hereby agree and stipulate to extend

27   Plaintiff’s deadline to respond to Stronghouse’s Counterclaims (ECF No. 8) by two weeks from

28   May 5, 2021, to May 19, 2021.


                                                   1 of 2
 1            This is the first request to extend this deadline and is not brought for purposes of undue

 2   delay.

 3            IT IS SO STIPULATED:

 4   DATED this 5th day of May, 2021.
 5

 6   GURR BRANDE & SPENDLOVE, PLLC
                                                             DICKINSON WRIGHT PLLC
 7   By: /s/ Robert A. Gurr                                  /s/ John L. Krieger
     Robert A. Gurr                                          John L. Krieger
 8   (Admitted Pro Hac Vice)                                 3883 Howard Hughes Pkwy., Ste. 800
     rob@gbsip.com                                           Las Vegas, NV 89169
 9
     Robert D. Spendlove                                     Tel: (702) 550-4400
10   (Admitted Pro Hac Vice )                                Fax: (844) 670-6009
     spendlove@gbsip.com
11   491 E. Riverside Dr., #4B                               Catherine F. Hoffman
     St. George, UT 84790                                    (Admitted Pro Hac Vice)
12   Telephone: (435) 634-8868                               350 East Las Olas Blvd, Suite 1750
     Fax: (866)-232-8818                                     Fort Lauderdale, FL 33301
13
                                                             Tel: (954) 991-5420
14   WEIDE & MILLER, LTD.                                    Fax. (844) 670-6009
     F. Christopher Austin
15   (Nevada Bar No. 6559)                                   Attorneys for Plaintiff SBD Apparel Limited
     caustin@weidemiller.com
16   R. Scott Weide
17   (Nevada Bar No. 5541)
     sweide@weidemiller.com
18   Allen Gregory Gibbs
     (Nevada Bar No. 14368)
19   ggibbs@weidemiller.com
     Jing Zhao
20   (Nevada Bar No. 11487)
21   jzhao@weidemiller.com
     10655 Park Run Drive, Suite 100
22   Las Vegas, NV 89144
     Telephone: (702) 382-4804
23   Facsimile: (702) 382-4805
24   Attorneys for Defendants                      IT IS SO ORDERED:
25

26
                                                   ________________________________________
27                                                 UNITED STATES MAGISTRATE JUDGE

28                                                 DATED: May 6, 2021


                                                    2 of 2
